Exhibit 10.18

MOMENTA PHARMACEUTICALS, INC.

2004 STOCK INCENTIVE PLAN

(as amended May 26, 2005 and March 7, 2007)


1.             PURPOSE

The purpose of this 2004 Stock Incentive Plan (the “Plan”) of Momenta
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
their interests with those of the Company’s stockholders.  Except where the
context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).


2.             ELIGIBILITY

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, restricted stock awards, stock appreciation
rights and other stock-based awards (each, an “Award”) under the Plan.  Each
person who receives an Award under the Plan is deemed a “Participant”.


3.             ADMINISTRATION AND DELEGATION


(A)   ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE ADMINISTERED BY
THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT AWARDS AND TO ADOPT, AMEND
AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES RELATING TO THE
PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY CORRECT ANY DEFECT, SUPPLY ANY
OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER
AND TO THE EXTENT IT SHALL DEEM EXPEDIENT TO CARRY THE PLAN INTO EFFECT AND IT
SHALL BE THE SOLE AND FINAL JUDGE OF SUCH EXPEDIENCY.  ALL DECISIONS BY THE
BOARD SHALL BE MADE IN THE BOARD’S SOLE DISCRETION AND SHALL BE FINAL AND
BINDING ON ALL PERSONS HAVING OR CLAIMING ANY INTEREST IN THE PLAN OR IN ANY
AWARD.  NO DIRECTOR OR PERSON ACTING PURSUANT TO THE AUTHORITY DELEGATED BY THE
BOARD SHALL BE LIABLE FOR ANY ACTION OR DETERMINATION RELATING TO OR UNDER THE
PLAN MADE IN GOOD FAITH.


(B)   APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR MORE
COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES IN THE
PLAN TO THE “BOARD” SHALL MEAN THE BOARD OR A COMMITTEE OF THE BOARD OR THE
OFFICERS REFERRED TO IN SECTION 3(C) TO THE


--------------------------------------------------------------------------------



EXTENT THAT THE BOARD’S POWERS OR AUTHORITY UNDER THE PLAN HAVE BEEN DELEGATED
TO SUCH COMMITTEE OR OFFICERS.


(C)   DELEGATION TO OFFICERS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
BOARD MAY DELEGATE TO ONE OR MORE OFFICERS OF THE COMPANY THE POWER TO GRANT
AWARDS TO EMPLOYEES OR OFFICERS OF THE COMPANY OR ANY OF ITS PRESENT OR FUTURE
SUBSIDIARY CORPORATIONS AND TO EXERCISE SUCH OTHER POWERS UNDER THE PLAN AS THE
BOARD MAY DETERMINE, PROVIDED THAT THE BOARD SHALL FIX THE TERMS OF THE AWARDS
TO BE GRANTED BY SUCH OFFICERS (INCLUDING THE EXERCISE PRICE OF SUCH AWARDS,
WHICH MAY INCLUDE A FORMULA BY WHICH THE EXERCISE PRICE WILL BE DETERMINED) AND
THE MAXIMUM NUMBER OF SHARES SUBJECT TO AWARDS THAT THE OFFICERS MAY GRANT;
PROVIDED FURTHER, HOWEVER, THAT NO OFFICER SHALL BE AUTHORIZED TO GRANT AWARDS
TO ANY “EXECUTIVE OFFICER” OF THE COMPANY (AS DEFINED BY RULE 3B-7 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) OR TO ANY
“OFFICER” OF THE COMPANY (AS DEFINED BY RULE 16A-1 UNDER THE EXCHANGE ACT).


4.             STOCK AVAILABLE FOR AWARDS


(A)   NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT UNDER SECTION 10, AWARDS MAY BE
MADE UNDER THE PLAN FOR UP TO THE NUMBER OF SHARES OF THE COMPANY’S COMMON
STOCK, PAR VALUE $0.0001 PER SHARE (THE “COMMON STOCK”), THAT IS EQUAL TO THE
SUM OF:


(1)           3,948,785 SHARES OF COMMON STOCK; PLUS


(2)           AN ANNUAL INCREASE TO BE ADDED ON THE FIRST DAY OF EACH OF THE
COMPANY’S FISCAL YEARS DURING THE PERIOD BEGINNING IN FISCAL YEAR 2005 AND
ENDING ON THE SECOND DAY OF FISCAL YEAR 2013 EQUAL TO THE LOWEST OF (I)
1,974,393 SHARES OF COMMON STOCK, (II) 5% OF THE OUTSTANDING SHARES ON SUCH DATE
AND (III) AN AMOUNT DETERMINED BY THE BOARD.

Notwithstanding clause (2) above, in no event shall the number of shares
available under this Plan be increased as set forth in clause (2) to the extent
such increase, in addition to any other increases proposed by the Board in the
number of shares available for issuance under all other employee or director
stock plans, including, without limitation, employee stock purchase plans, would
result in the total number of shares then available for issuance under all
employee and director stock plans exceeding 25% of the outstanding shares of the
Company on the first day of the applicable fiscal year.

If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan, subject, however, in the case of Incentive Stock Options, to any
limitations under the Code.  Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares.

(b)           Per-Participant Limit.  Subject to adjustment under Section 10,
for Awards granted after the Common Stock is registered under the Exchange Act,
the maximum number of shares


--------------------------------------------------------------------------------


of Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 512,000 per calendar year.  The per-Participant limit
described in this Section 4(b) shall be construed and applied consistently with
Section 162(m) of the Code (“Section 162(m)”).


5.             STOCK OPTIONS


(A)   GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE COMMON STOCK (EACH, AN
“OPTION”) AND DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY
EACH OPTION, THE EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND
LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS
RELATING TO APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AS IT CONSIDERS
NECESSARY OR ADVISABLE.  AN OPTION WHICH IS NOT INTENDED TO BE AN INCENTIVE
STOCK OPTION (AS HEREINAFTER DEFINED) SHALL BE DESIGNATED A “NONSTATUTORY STOCK
OPTION”.


(B)   INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO BE AN
“INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE
STOCK OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF MOMENTA PHARMACEUTICALS,
INC., ANY OF MOMENTA PHARMACEUTICAL INC.’S PRESENT OR FUTURE PARENT OR
SUBSIDIARY CORPORATIONS AS DEFINED IN SECTIONS 424(E) OR (F) OF THE CODE, AND
ANY OTHER ENTITIES THE EMPLOYEES OF WHICH ARE ELIGIBLE TO RECEIVE INCENTIVE
STOCK OPTIONS UNDER THE CODE, AND SHALL BE SUBJECT TO AND SHALL BE CONSTRUED
CONSISTENTLY WITH THE REQUIREMENTS OF SECTION 422 OF THE CODE.  THE COMPANY
SHALL HAVE NO LIABILITY TO A PARTICIPANT, OR ANY OTHER PARTY, IF AN OPTION (OR
ANY PART THEREOF) THAT IS INTENDED TO BE AN INCENTIVE STOCK OPTION IS NOT AN
INCENTIVE STOCK OPTION OR FOR ANY ACTION TAKEN BY THE BOARD PURSUANT TO SECTION
11(F), INCLUDING WITHOUT LIMITATION THE CONVERSION OF AN INCENTIVE STOCK OPTION
TO A NONSTATUTORY STOCK OPTION.


(C)   EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE OF EACH
OPTION AND SPECIFY SUCH EXERCISE PRICE IN THE APPLICABLE OPTION AGREEMENT.


(D)   DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT SUCH TIMES AND
SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE APPLICABLE
OPTION AGREEMENT; PROVIDED, HOWEVER, THAT NO OPTION WILL BE GRANTED FOR A TERM
IN EXCESS OF 10 YEARS.


(E)   EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO THE COMPANY
OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY OTHER FORM
OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD TOGETHER WITH
PAYMENT IN FULL AS SPECIFIED IN SECTION 5(F) FOR THE NUMBER OF SHARES FOR WHICH
THE OPTION IS EXERCISED.


(F)    PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE EXERCISE OF AN
OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


(2)           EXCEPT AS THE BOARD MAY OTHERWISE PROVIDE IN AN OPTION AGREEMENT,
BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A
CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY
THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING OR (II) DELIVERY BY THE
PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND UNCONDITIONAL
INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY CASH OR
A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING;


--------------------------------------------------------------------------------


 


(3)           WHEN THE COMMON STOCK IS REGISTERED UNDER THE EXCHANGE ACT, BY
DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT VALUED AT THEIR FAIR
MARKET VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY) THE BOARD (“FAIR
MARKET VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN PERMITTED UNDER
APPLICABLE LAW, (II) SUCH COMMON STOCK, IF ACQUIRED DIRECTLY FROM THE COMPANY,
WAS OWNED BY THE PARTICIPANT AT LEAST SIX MONTHS PRIOR TO SUCH DELIVERY AND
(III) SUCH COMMON STOCK IS NOT SUBJECT TO ANY REPURCHASE, FORFEITURE,
UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS;


(4)           TO THE EXTENT PERMITTED BY APPLICABLE LAW AND BY THE BOARD, BY (I)
DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE COMPANY ON TERMS
DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL CONSIDERATION AS
THE BOARD MAY DETERMINE; OR


(5)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


(G)   SUBSTITUTE OPTIONS.  IN CONNECTION WITH A MERGER OR CONSOLIDATION OF AN
ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF PROPERTY OR STOCK
OF AN ENTITY, THE BOARD MAY GRANT OPTIONS IN SUBSTITUTION FOR ANY OPTIONS OR
OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY SUCH ENTITY OR AN AFFILIATE
THEREOF.  SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH TERMS AS THE BOARD DEEMS
APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY LIMITATIONS ON OPTIONS
CONTAINED IN THE OTHER SECTIONS OF THIS SECTION 5 OR IN SECTION 2.


6.             DIRECTOR OPTIONS.


(A)   INITIAL GRANT.  UPON THE COMMENCEMENT OF SERVICE ON THE BOARD BY ANY
INDIVIDUAL WHO IS NOT THEN AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY, THE COMPANY SHALL GRANT TO SUCH PERSON A NONSTATUTORY STOCK OPTION TO
PURCHASE NO MORE THAN 38,400 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT UNDER
SECTION 10).


(B)   ANNUAL GRANT.  SUBJECT TO AN ANNUAL EVALUATION, WHICH EVALUATION SHALL BE
OVERSEEN BY THE CORPORATION’S NOMINATING AND CORPORATE GOVERNANCE COMMITTEE, ON
THE DATE OF EACH ANNUAL MEETING OF STOCKHOLDERS OF THE COMPANY, THE COMPANY
SHALL GRANT TO EACH MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY WHO IS BOTH
SERVING AS A DIRECTOR OF THE COMPANY IMMEDIATELY PRIOR TO AND IMMEDIATELY
FOLLOWING SUCH ANNUAL MEETING AND WHO IS NOT THEN AN EMPLOYEE OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, A NONSTATUTORY STOCK OPTION TO PURCHASE NO MORE THAN
19,200 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT UNDER SECTION 10);
PROVIDED, HOWEVER, THAT A DIRECTOR SHALL NOT BE ELIGIBLE TO RECEIVE AN OPTION
GRANT UNDER THIS SECTION 6(B) UNTIL SUCH DIRECTOR HAS SERVED ON THE BOARD FOR AT
LEAST SIX MONTHS.


(C)   TERMS OF DIRECTOR OPTIONS.  OPTIONS GRANTED UNDER THIS SECTION 6 SHALL (I)
HAVE AN EXERCISE PRICE EQUAL TO THE LAST REPORTED SALE PRICE OF THE COMMON STOCK
ON THE NASDAQ STOCK MARKET OR THE NATIONAL SECURITIES EXCHANGE ON WHICH THE
COMMON STOCK IS THEN TRADED ON THE TRADING DATE IMMEDIATELY PRIOR TO THE DATE OF
GRANT (AND IF THE COMMON STOCK IS NOT THEN TRADED ON THE NASDAQ STOCK MARKET OR
A NATIONAL SECURITIES EXCHANGE, THE FAIR MARKET VALUE OF THE COMMON STOCK ON
SUCH DATE AS DETERMINED BY THE BOARD), (II) BE EXERCISABLE AT SUCH TIMES AS THE
BOARD MAY SPECIFY IN THE APPLICABLE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT NO
OPTION WILL BE GRANTED TO A NON-EMPLOYEE DIRECTOR FOR A TERM IN EXCESS OF 10
YEARS AND (III) CONTAIN SUCH OTHER TERMS AND CONDITIONS AS THE BOARD SHALL
DETERMINE.


--------------------------------------------------------------------------------


 


7.             STOCK APPRECIATION RIGHTS.


(A)   NATURE OF STOCK APPRECIATION RIGHTS. A STOCK APPRECIATION RIGHT, OR SAR,
IS AN AWARD ENTITLING THE HOLDER ON EXERCISE TO RECEIVE AN AMOUNT IN CASH OR
COMMON STOCK OR A COMBINATION THEREOF (SUCH FORM TO BE DETERMINED BY THE BOARD)
DETERMINED IN WHOLE OR IN PART BY REFERENCE TO APPRECIATION, FROM AND AFTER THE
DATE OF GRANT, IN THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK.  SARS MAY BE
BASED SOLELY ON APPRECIATION IN THE FAIR MARKET VALUE OF COMMON STOCK OR ON A
COMPARISON OF SUCH APPRECIATION WITH SOME OTHER MEASURE OF MARKET GROWTH SUCH AS
(BUT NOT LIMITED TO) APPRECIATION IN A RECOGNIZED MARKET INDEX.  THE DATE AS OF
WHICH SUCH APPRECIATION OR OTHER MEASURE IS DETERMINED SHALL BE THE EXERCISE
DATE UNLESS ANOTHER DATE IS SPECIFIED BY THE BOARD IN THE SAR AWARD.


(B)   GRANTS.  STOCK APPRECIATION RIGHTS MAY BE GRANTED IN TANDEM WITH, OR
INDEPENDENTLY OF, OPTIONS GRANTED UNDER THE PLAN.


(1)           RULES APPLICABLE TO TANDEM AWARDS.  WHEN STOCK APPRECIATION RIGHTS
ARE EXPRESSLY GRANTED IN TANDEM WITH OPTIONS, (I) THE STOCK APPRECIATION RIGHT
WILL BE EXERCISABLE ONLY AT SUCH TIME OR TIMES, AND TO THE EXTENT, THAT THE
RELATED OPTION IS EXERCISABLE AND WILL BE EXERCISABLE IN ACCORDANCE WITH THE
PROCEDURE REQUIRED FOR EXERCISE OF THE RELATED OPTION; (II) THE STOCK
APPRECIATION RIGHT WILL TERMINATE AND NO LONGER BE EXERCISABLE UPON THE
TERMINATION OR EXERCISE OF THE RELATED OPTION, EXCEPT THAT A STOCK APPRECIATION
RIGHT GRANTED WITH RESPECT TO LESS THAN THE FULL NUMBER OF SHARES COVERED BY AN
OPTION WILL NOT BE REDUCED UNTIL THE NUMBER OF SHARES AS TO WHICH THE RELATED
OPTION HAS BEEN EXERCISED OR HAS TERMINATED EXCEEDS THE NUMBER OF SHARES NOT
COVERED BY THE STOCK APPRECIATION RIGHT; (III) THE OPTION WILL TERMINATE AND NO
LONGER BE EXERCISABLE UPON THE EXERCISE OF THE RELATED STOCK APPRECIATION RIGHT;
AND (IV) THE STOCK APPRECIATION RIGHT WILL BE TRANSFERABLE ONLY WITH THE RELATED
OPTION.


(2)           EXERCISE OF INDEPENDENT STOCK APPRECIATION RIGHTS.  A STOCK
APPRECIATION RIGHT NOT EXPRESSLY GRANTED IN TANDEM WITH AN OPTION WILL BECOME
EXERCISABLE AT SUCH TIME OR TIMES, AND ON SUCH CONDITIONS, AS THE BOARD MAY
SPECIFY IN THE SAR AWARD.


(C)   EXERCISE.  ANY EXERCISE OF A STOCK APPRECIATION RIGHT MUST BE IN WRITING,
SIGNED BY THE PROPER PERSON AND DELIVERED OR MAILED TO THE COMPANY, ACCOMPANIED
BY ANY OTHER DOCUMENTS REQUIRED BY THE BOARD.


8.             RESTRICTED STOCK.


(A)   GRANTS.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO ACQUIRE SHARES
OF COMMON STOCK, SUBJECT TO THE RIGHT OF THE COMPANY TO REPURCHASE ALL OR PART
OF SUCH SHARES AT THEIR ISSUE PRICE OR OTHER STATED OR FORMULA PRICE (OR TO
REQUIRE FORFEITURE OF SUCH SHARES IF ISSUED AT NO COST) FROM THE RECIPIENT IN
THE EVENT THAT CONDITIONS SPECIFIED BY THE BOARD IN THE APPLICABLE AWARD ARE NOT
SATISFIED PRIOR TO THE END OF THE APPLICABLE RESTRICTION PERIOD OR PERIODS
ESTABLISHED BY THE BOARD FOR SUCH AWARD (EACH, A “RESTRICTED STOCK AWARD”).


(B)   TERMS AND CONDITIONS.  THE BOARD SHALL DETERMINE THE TERMS AND CONDITIONS
OF A RESTRICTED STOCK AWARD, INCLUDING THE CONDITIONS FOR REPURCHASE (OR
FORFEITURE) AND THE ISSUE PRICE, IF ANY.


--------------------------------------------------------------------------------


 


(C)   STOCK CERTIFICATES.  ANY STOCK CERTIFICATES ISSUED IN RESPECT OF A
RESTRICTED STOCK AWARD SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND,
UNLESS OTHERWISE DETERMINED BY THE BOARD, DEPOSITED BY THE PARTICIPANT, TOGETHER
WITH A STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY (OR ITS DESIGNEE).  AT
THE EXPIRATION OF THE APPLICABLE RESTRICTION PERIODS, THE COMPANY (OR SUCH
DESIGNEE) SHALL DELIVER THE CERTIFICATES NO LONGER SUBJECT TO SUCH RESTRICTIONS
TO THE PARTICIPANT OR IF THE PARTICIPANT HAS DIED, TO THE BENEFICIARY
DESIGNATED, IN A MANNER DETERMINED BY THE BOARD, BY A PARTICIPANT TO RECEIVE
AMOUNTS DUE OR EXERCISE RIGHTS OF THE PARTICIPANT IN THE EVENT OF THE
PARTICIPANT’S DEATH (THE “DESIGNATED BENEFICIARY”).  IN THE ABSENCE OF AN
EFFECTIVE DESIGNATION BY A PARTICIPANT, “DESIGNATED BENEFICIARY” SHALL MEAN THE
PARTICIPANT’S ESTATE.


(D)   DEFERRED DELIVERY OF SHARES.  THE BOARD MAY, AT THE TIME ANY RESTRICTED
STOCK AWARD IS GRANTED, PROVIDE THAT, AT THE TIME COMMON STOCK WOULD OTHERWISE
BE DELIVERED PURSUANT TO THE AWARD, THE PARTICIPANT SHALL INSTEAD RECEIVE AN
INSTRUMENT EVIDENCING THE RIGHT TO FUTURE DELIVERY OF COMMON STOCK AT SUCH TIME
OR TIMES, AND ON SUCH CONDITIONS, AS THE BOARD SHALL SPECIFY.  THE BOARD MAY AT
ANY TIME ACCELERATE THE TIME AT WHICH DELIVERY OF ALL OR ANY PART OF THE COMMON
STOCK SHALL TAKE PLACE.


9.             OTHER STOCK-BASED AWARDS.

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future.  Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled.  Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine.  Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto.  At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant’s right to future delivery of
the Common Stock.


10.           ADJUSTMENTS FOR CHANGES IN COMMON STOCK AND CERTAIN OTHER EVENTS.


(A)   CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT, REVERSE STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, RECLASSIFICATION
OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION OR EVENT, OR ANY
DIVIDEND OR DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN AN ORDINARY CASH
DIVIDEND, (I) THE NUMBER AND CLASS OF SECURITIES AVAILABLE UNDER THIS PLAN, (II)
THE SUB-LIMIT SET FORTH IN SECTION 4(B), (III) THE NUMBER AND CLASS OF
SECURITIES AND EXERCISE PRICE PER SHARE OF EACH OUTSTANDING OPTION AND EACH
OPTION ISSUABLE UNDER SECTION 6, (IV) THE SHARE- AND PER-SHARE PROVISIONS AND
THE EXERCISE PRICE OF EACH SAR, (V) THE NUMBER OF SHARES SUBJECT TO AND THE
REPURCHASE PRICE PER SHARE SUBJECT TO EACH OUTSTANDING RESTRICTED STOCK AWARD
AND (VI) THE SHARE- AND PER-SHARE-RELATED PROVISIONS AND THE PURCHASE PRICE, IF
ANY, OF EACH OUTSTANDING OTHER STOCK UNIT AWARD, SHALL BE EQUITABLY ADJUSTED BY
THE COMPANY (OR SUBSTITUTED AWARDS MAY BE MADE, IF APPLICABLE) IN THE MANNER
DETERMINED BY THE BOARD.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN
THE EVENT THE COMPANY EFFECTS A SPLIT OF THE COMMON STOCK BY


--------------------------------------------------------------------------------



MEANS OF A STOCK DIVIDEND AND THE EXERCISE PRICE OF AND THE NUMBER OF SHARES
SUBJECT TO AN OUTSTANDING OPTION ARE ADJUSTED AS OF THE DATE OF THE DISTRIBUTION
OF THE DIVIDEND (RATHER THAN AS OF THE RECORD DATE FOR SUCH DIVIDEND), THEN AN
OPTIONEE WHO EXERCISES AN OPTION BETWEEN THE RECORD DATE AND THE DISTRIBUTION
DATE FOR SUCH STOCK DIVIDEND SHALL BE ENTITLED TO RECEIVE, ON THE DISTRIBUTION
DATE, THE STOCK DIVIDEND WITH RESPECT TO THE SHARES OF COMMON STOCK ACQUIRED
UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH SHARES WERE NOT
OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FOR SUCH STOCK
DIVIDEND.


(B)   REORGANIZATION EVENTS.


(1)           DEFINITION.  A “REORGANIZATION EVENT” SHALL MEAN:  (A) ANY MERGER
OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY AS A RESULT OF WHICH
ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED INTO OR EXCHANGED FOR THE
RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY, (B) ANY EXCHANGE OF ALL OF
THE COMMON STOCK OF THE COMPANY FOR CASH, SECURITIES OR OTHER PROPERTY PURSUANT
TO A SHARE EXCHANGE TRANSACTION OR (C) ANY LIQUIDATION OR DISSOLUTION OF THE
COMPANY.


(2)           CONSEQUENCES OF A REORGANIZATION EVENT ON AWARDS OTHER THAN
RESTRICTED STOCK AWARDS.  IN CONNECTION WITH A REORGANIZATION EVENT, THE BOARD
SHALL TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS AS TO ALL OR ANY OUTSTANDING
AWARDS ON SUCH TERMS AS THE BOARD DETERMINES:  (I) PROVIDE THAT AWARDS SHALL BE
ASSUMED, OR SUBSTANTIALLY EQUIVALENT AWARDS SHALL BE SUBSTITUTED, BY THE
ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF), (II) UPON WRITTEN
NOTICE TO A PARTICIPANT, PROVIDE THAT THE PARTICIPANT’S UNEXERCISED OPTIONS OR
OTHER UNEXERCISED AWARDS SHALL BECOME EXERCISABLE IN FULL AND WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH REORGANIZATION EVENT UNLESS
EXERCISED BY THE PARTICIPANT WITHIN A SPECIFIED PERIOD FOLLOWING THE DATE OF
SUCH NOTICE, (III) PROVIDE THAT OUTSTANDING AWARDS SHALL BECOME REALIZABLE OR
DELIVERABLE, OR RESTRICTIONS APPLICABLE TO AN AWARD SHALL LAPSE, IN WHOLE OR IN
PART PRIOR TO OR UPON SUCH REORGANIZATION EVENT, (IV) IN THE EVENT OF A
REORGANIZATION EVENT UNDER THE TERMS OF WHICH HOLDERS OF COMMON STOCK WILL
RECEIVE UPON CONSUMMATION THEREOF A CASH PAYMENT FOR EACH SHARE SURRENDERED IN
THE REORGANIZATION EVENT (THE “ACQUISITION PRICE”), MAKE OR PROVIDE FOR A CASH
PAYMENT TO A PARTICIPANT EQUAL TO (A) THE ACQUISITION PRICE TIMES THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO THE PARTICIPANT’S OPTIONS OR OTHER AWARDS (TO
THE EXTENT THE EXERCISE PRICE DOES NOT EXCEED THE ACQUISITION PRICE) MINUS (B)
THE AGGREGATE EXERCISE PRICE OF ALL SUCH OUTSTANDING OPTIONS OR OTHER AWARDS, IN
EXCHANGE FOR THE TERMINATION OF SUCH OPTIONS OR OTHER AWARDS, (V) PROVIDE THAT,
IN CONNECTION WITH A LIQUIDATION OR DISSOLUTION OF THE COMPANY, AWARDS SHALL
CONVERT INTO THE RIGHT TO RECEIVE LIQUIDATION PROCEEDS (IF APPLICABLE, NET OF
THE EXERCISE PRICE THEREOF) AND (VI) ANY COMBINATION OF THE FOREGOING.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the


--------------------------------------------------------------------------------


acquiring or succeeding corporation (or an affiliate thereof), the Company may,
with the consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.

To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option exercise price; such repurchase right
(x) shall lapse at the same rate as the Option would have become exercisable
under its terms and (y) shall not apply to any shares subject to the Option that
were exercisable under its terms without regard to clause (ii) above.


(3)           CONSEQUENCES OF A REORGANIZATION EVENT ON RESTRICTED STOCK
AWARDS.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT OTHER THAN A LIQUIDATION
OR DISSOLUTION OF THE COMPANY, THE REPURCHASE AND OTHER RIGHTS OF THE COMPANY
UNDER EACH OUTSTANDING RESTRICTED STOCK AWARD SHALL INURE TO THE BENEFIT OF THE
COMPANY’S SUCCESSOR AND SHALL APPLY TO THE CASH, SECURITIES OR OTHER PROPERTY
WHICH THE COMMON STOCK WAS CONVERTED INTO OR EXCHANGED FOR PURSUANT TO SUCH
REORGANIZATION EVENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THEY APPLIED
TO THE COMMON STOCK SUBJECT TO SUCH RESTRICTED STOCK AWARD.  UPON THE OCCURRENCE
OF A REORGANIZATION EVENT INVOLVING THE LIQUIDATION OR DISSOLUTION OF THE
COMPANY, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE CONTRARY IN THE
INSTRUMENT EVIDENCING ANY RESTRICTED STOCK AWARD OR ANY OTHER AGREEMENT BETWEEN
A PARTICIPANT AND THE COMPANY, ALL RESTRICTIONS AND CONDITIONS ON ALL RESTRICTED
STOCK AWARDS THEN OUTSTANDING SHALL AUTOMATICALLY BE DEEMED TERMINATED OR
SATISFIED.


11.           GENERAL PROVISIONS APPLICABLE TO AWARDS


(A)   TRANSFERABILITY OF AWARDS.  EXCEPT AS THE BOARD MAY OTHERWISE DETERMINE OR
PROVIDE IN AN AWARD, AWARDS SHALL NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE GRANTED, EITHER VOLUNTARILY
OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION
OR, OTHER THAN IN THE CASE OF AN INCENTIVE STOCK OPTION, PURSUANT TO A QUALIFIED
DOMESTIC RELATIONS ORDER, AND, DURING THE LIFE OF THE PARTICIPANT, SHALL BE
EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A PARTICIPANT, TO THE EXTENT
RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO AUTHORIZED TRANSFEREES.


(B)   DOCUMENTATION.  EACH AWARD SHALL BE EVIDENCED IN SUCH FORM (WRITTEN,
ELECTRONIC OR OTHERWISE) AS THE BOARD SHALL DETERMINE.  EACH AWARD MAY CONTAIN
TERMS AND CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN.


(C)   BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, EACH AWARD
MAY BE MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER AWARD.  THE TERMS
OF EACH AWARD NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT PARTICIPANTS
UNIFORMLY.


(D)   TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN AWARD
OF THE DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE OR OTHER
CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT TO
WHICH, AND THE PERIOD DURING WHICH, THE PARTICIPANT,


--------------------------------------------------------------------------------



OR THE PARTICIPANT’S LEGAL REPRESENTATIVE, CONSERVATOR, GUARDIAN OR DESIGNATED
BENEFICIARY, MAY EXERCISE RIGHTS UNDER THE AWARD.


(E)   WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE PROVISION
SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY TAXES REQUIRED BY LAW TO BE
WITHHELD IN CONNECTION WITH AN AWARD TO SUCH PARTICIPANT.  EXCEPT AS THE BOARD
MAY OTHERWISE PROVIDE IN AN AWARD, FOR SO LONG AS THE COMMON STOCK IS REGISTERED
UNDER THE EXCHANGE ACT, PARTICIPANTS MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE
OR IN PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM
THE AWARD CREATING THE TAX OBLIGATION, VALUED AT THEIR FAIR MARKET VALUE;
PROVIDED, HOWEVER, THAT THE TOTAL TAX WITHHOLDING WHERE STOCK IS BEING USED TO
SATISFY SUCH TAX OBLIGATIONS CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY
WITHHOLDING OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES FOR
FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO
SUCH SUPPLEMENTAL TAXABLE INCOME).  SHARES SURRENDERED TO SATISFY TAX
WITHHOLDING REQUIREMENTS CANNOT BE SUBJECT TO ANY REPURCHASE, FORFEITURE,
UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.  THE COMPANY MAY, TO THE
EXTENT PERMITTED BY LAW, DEDUCT ANY SUCH TAX OBLIGATIONS FROM ANY PAYMENT OF ANY
KIND OTHERWISE DUE TO A PARTICIPANT.


(F)    AMENDMENT OF AWARD.  THE BOARD MAY AMEND, MODIFY OR TERMINATE ANY
OUTSTANDING AWARD, INCLUDING BUT NOT LIMITED TO, SUBSTITUTING THEREFOR ANOTHER
AWARD OF THE SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF EXERCISE OR
REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO A NONSTATUTORY STOCK
OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH ACTION SHALL BE REQUIRED
UNLESS THE BOARD DETERMINES THAT THE ACTION, TAKING INTO ACCOUNT ANY RELATED
ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE PARTICIPANT.


(G)   CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE OBLIGATED TO
DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO REMOVE
RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL (I) ALL
CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF THE
COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL MATTERS
IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN SATISFIED,
INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK EXCHANGE OR
STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT HAS EXECUTED AND
DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS THE COMPANY MAY
CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY APPLICABLE LAWS, RULES
OR REGULATIONS.


(H)   ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY AWARD SHALL
BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR ALL
RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS THE
CASE MAY BE.


12.           MISCELLANEOUS


(A)   NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY CLAIM OR
RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT BE CONSTRUED
AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER
RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY
TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE
FROM ANY LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY PROVIDED IN THE
APPLICABLE AWARD.


--------------------------------------------------------------------------------


 


(B)   NO RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THE APPLICABLE
AWARD, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED WITH
RESPECT TO AN AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES.


(C)   EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE ON THE
DATE ON WHICH IT IS ADOPTED BY THE BOARD, BUT NO AWARD MAY BE GRANTED UNLESS AND
UNTIL THE PLAN HAS BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS.  NO AWARDS SHALL
BE GRANTED UNDER THE PLAN AFTER THE COMPLETION OF 10 YEARS FROM THE EARLIER OF
(I) THE DATE ON WHICH THE PLAN WAS ADOPTED BY THE BOARD OR (II) THE DATE THE
PLAN WAS APPROVED BY THE COMPANY’S STOCKHOLDERS, BUT AWARDS PREVIOUSLY GRANTED
MAY EXTEND BEYOND THAT DATE.


(D)   AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE PLAN OR
ANY PORTION THEREOF AT ANY TIME; PROVIDED THAT, TO THE EXTENT DETERMINED BY THE
BOARD, NO AMENDMENT REQUIRING STOCKHOLDER APPROVAL UNDER ANY APPLICABLE LEGAL,
REGULATORY OR LISTING REQUIREMENT SHALL BECOME EFFECTIVE UNTIL SUCH STOCKHOLDER
APPROVAL IS OBTAINED.  NO AWARD SHALL BE MADE THAT IS CONDITIONED UPON
STOCKHOLDER APPROVAL OF ANY AMENDMENT TO THE PLAN.


(E)   PROVISIONS FOR FOREIGN PARTICIPANTS.  THE BOARD MAY MODIFY AWARDS OR
OPTIONS GRANTED TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE
THE UNITED STATES OR ESTABLISH SUBPLANS OR PROCEDURES UNDER THE PLAN TO
RECOGNIZE DIFFERENCES IN LAWS, RULES, REGULATIONS OR CUSTOMS OF SUCH FOREIGN
JURISDICTIONS WITH RESPECT TO TAX, SECURITIES, CURRENCY, EMPLOYEE BENEFIT OR
OTHER MATTERS.


(F)    GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS MADE HEREUNDER
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAW.


--------------------------------------------------------------------------------